Citation Nr: 1637217	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability, including as secondary to the service-connected right hip and lumbar spine (low back) disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction was transferred to the VA RO in Montgomery, Alabama during the pendency of this appeal.

The Board remanded this issue for additional development in July 2014.  Unfortunately, another remand is necessary.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In January 2015, subsequent to her last VA examination, the Veteran was granted service connection for a right hip disability.  During the January 2014 VA examination, the Veteran claimed that her right knee condition was secondary to her service-connected right hip and low back disabilities.  A January 2008 VA physical therapy reassessment report indicated that the Veteran stood with most of her weight on her right lower extremity.  Therefore, a remand is needed to obtain a medical opinion on whether the Veteran's right knee disability is related to or caused by her service-connected right hip disability or the collective impact of her service-connected right hip and low back disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

1. Return the case to the VA examiner who conducted the October 2014 VA examination (or suitable substitute) for an addendum medical opinion.  The claims folder, along with a copy of this Remand, must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed. Another examination is not required; however, if the VA examiner indicates that she cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

The VA examiner should provide the following opinions:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed degenerative joint disease of the right knee is related to or caused by any of her service-connected disabilities, including the low back and right hip.  

The VA examiner should specifically comment on the January 2008 VA physical therapy reassessment report indicating that the Veteran stood with most of her weight on her right lower extremity.

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed degenerative joint disease of the right knee is aggravated by any of her service-connected disabilities, including the low back and right hip.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

The VA examiner must provide a detailed rationale for all opinions rendered. If the VA examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available

2. After completion of the above and any other development deemed necessary, readjudicate the claim on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






